Citation Nr: 9917902	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  93-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

REMAND

The veteran had active service from February 1952 to March 
1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
in an October 1998 communication, the veteran referred to 
having to seek treatment for a kidney infection and an ulcer 
at Department of Veterans Affairs (VA) medical facilities.  
It is not clear whether or not he is claiming service 
connection for these disorders or any other disabilities.  To 
the extent that he is claiming anything other than an 
increased rating for PTSD, the claims have not been 
adjudicated by the RO, and the Board does have jurisdiction 
to decide them at this time.  Shockley v. West, 11 Vet. 
App.208 (1998).  The veteran should contact the Regional 
Office (RO) in Boston should he decide to pursue service 
connection for any other disability.

In this same communication, the veteran stated that he got 
flashbacks which happened "quite a bit."  He noted that 
medicine was supposed to help, but indicated the memories 
were still there.

A review of the medical evidence of record discloses that at 
the time of a mental health clinic visit in September 1996, 
the veteran's psychotropic medication was adjusted.  His 
Zoloft was increased to 100 milligrams.  He was also to take 
50 milligrams of Trazodone at bedtime.

A review of the evidence of record discloses the veteran was 
last accorded a rating examination by VA for psychiatric 
purposes in 1995.

The report of that examination and three outpatient reports 
from 1996 do not comment on the presence or absence of a 
number of the factors necessary for an increased rating under 
the new rating criteria. Also, the report of the psychiatric 
examination in May 1995 did not provide a global assessment 
of functioning score or otherwise comment on the degree of 
industrial impairment experienced by the veteran at that 
time.  While the veteran was given a global assessment of 
functioning score of 55 at the time of examination by a 
psychology intern and a psychologist at the National Center 
for PTSD at the Boston VA Medical Center, comments were not 
made at that time as to the degree of industrial impairment 
experienced by the veteran.  The Board notes that it was 
indicated by the examiners at that time that the veteran was 
retired.

The undersigned notes the when the Board makes a decision 
based on an examination report that does not contain 
sufficient detail, a remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 
9 Vet. App. 109, 114 (1996); Stanton v. Brown, 
5 Vet. App. 563, 569 (1993).

In view of the foregoing, the Board believes that additional 
information is in order and the case is, therefore, REMANDED 
for the following:

1.  The RO should request that the 
veteran provide a comprehensive statement 
providing the names, dates, and places of 
treatment for PTSD since 1996.  The 
veteran should identify both VA and 
private medical providers.  The Board 
notes that this information is vital to 
the veteran's claim, and without specific 
details as to the names, dates, and 
locations of treatment, it may not be 
feasible to develop such evidence.  The 
RO should also furnish the appellant with 
the appropriate release of information 
forms, if necessary.

2.  The veteran should be asked to 
provide information regarding any 
employment or attempts at employment he 
has had or made in the past several 
years.  If he is retired, he should 
indicate whether the retirement was in 
any way connected with his PTSD.  Any 
information with regard to the veteran's 
employment status should be obtained and 
associated with the claims folder.

3.  Then, the veteran should be afforded 
a VA or contract psychiatric examination 
to determine the extent or disability 
resulting from his service-connected 
PTSD.  The examiner, in conjunction with 
the examination, must review the claims 
folder with the pertinent medical records 
contained therein.  If there are 
different psychiatric disorders other 
than PTSD, the examiner must attempt to 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorders.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, that fact should be so 
specified.  All necessary special studies 
and tests are to be accomplished.  The 
examiner must assign a global assessment 
of functioning score for each psychiatric 
disorder diagnosed which is consistent 
with the American Psychiatric Association 
DSM-IV.  The physician must define the 
score assigned.  The basis for any 
conclusions should be explained, and any 
social and industrial impairment should 
be specifically noted.In this respect, 
the psychiatrist should identify the 
frequency and severity of all findings, 
as well as all psychiatric 
symptomatology, particularly with respect 
to:

(a)  The veteran's affect, speech, 
memory, judgment, abstract thinking, 
mood, and impulse control;

(b)  The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene;

(c)  The presence or absence of 
hallucinations or delusions; the presence 
or absence of grossly inappropriate 
behavior; the presence or absence of 
depression; the presence or absence of 
panic attacks; and if panic attacks are 
present, their frequency;

(d)  The veteran's ability to adapt to 
special circumstances in a work or work-
like setting, and his ability to obtain 
and maintain employment;

(e)  Comment concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation will be of great value to 
the Board.

4.  The RO should thereafter review the 
claim for increased rating with a broad 
and liberal interpretation of the 
applicable regulations and legal 
precedent consistent with the provisions 
of 38 C.F.R. §§  4.3 and 4.7 (1998), and 
with consideration of the rating criteria 
for PTSD in effect before and after 
November 7, 1996.

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be furnished with a supplemental statement of the case and be 
provided an opportunity for response.  Then, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The appellant is not required to 
perform any action until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


